DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Judicial Exceptions without significantly more. The claims recite a Certain Methods of Organizing Human Activity. This judicial exception is not integrated into a practical application because the recitation of generic computer and generic computer components does not sufficient to integrate the recited judicial exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recites generic computer components, which are well-understood, routine, and conventional.

Revised Patent Subject Matter Eligibility Guidance
The USPTO has published revised guidance on the application of § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”). Under the Guidance, the Examiner first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance, Step 2A, prong 1); and

(Guidance, Step 2A, prong 2).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do the Examiner then look to whether the claim:

(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. (Guidance (Step 2B)).


Evaluate Step 2A Prong One
(a) identify the specific limitation(s) in the claim that recites an abstract idea;  
(b) determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. 

	In TABLE 1 below, the Examiner identifies in italics the specific claim limitations that recite an abstract idea.

TABLE 1


Independent Claim 1
Analysis Under Revised Guidance
        An organization management support system, comprising:
(a) a request unit configured to, in a case where a predetermined node of each organization of a business network 5in a distributed ledger system receives a request for a new participation to the business network from a node of a specific 


This step corresponds to “a certain methods of organizing human activities”. A human/user can request to join a group by sending a 

(b)  a management unit configured to collect determination results from the node of at least the other organization, finally determines the participation on the basis of the collected result, and reply to the node of the specific 15organization with a result of the final determination.
This step corresponds to “a certain methods of organizing human activities”. The other human members of the groups can determine whether to accept or deny the request and communicate the result to the requester. 


In view of the above analysis, Claim 1 recites an abstract idea under the Revised Guidance because the limitations (a) – (b) falls under the “certain methods of organizing human activities” grouping if abstract idea in prong one of step 2A of the Allice/Mayo test (See 2019 PEG). Independent claims 13-14 also recite an abstract idea because it includes similar limitations (a) - (b). Dependent claims 2-12 also recite abstract idea because they include limitations (a) – (b) by virtue of their dependencies to claim 1. 
Dependent claims 2-12 further recites additional limitations. However, these limitations are also recite abstract idea, i.e., “a certain methods of organizing human activities” similar to the limitations of claims 1, 13-14 discussed above.  Particularly, claims 2-12 recite the interaction between other human members of the group in order 

Evaluate Step 2A Prong Two:
Evaluate whether the claim as a whole integrated the recited Judicial exception into a Practical Application of the exception. 

	Having determined that the claims recites a judicial exception, the analysis under the Guidance turns now to determining whether there are “additional element that integrate the judicial exception into a practical application”. The examiner determines whether the recited judicial exception is integrated into a practical application that exception by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exceptions; and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application”.
	Independent claims 1, 13-14 do not recite any additional element that integrate the judicial exception into a practical application. Independent claims 1, 13-14 recite “a request unit” and “a management unit”, which are simply a generic computer component to store and execute computer instructions, which causes a generic computer system to perform the operations recited in limitations (a)-(b).  The recitation of generic computer and generic computer components does not sufficient to integrate the recited judicial exception into a practical application. Guidance at 52 n.14 (“Performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping.”) 
Evaluate Step 2B:
Evaluate whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?


At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). The claim does not add any specific limitations beyond what is well-understood, routine, and conventional. Here, claims 1-14 recite “an organization management system”, “a request unit”, “a management unit”, which mere generic computer components that are recited at a high level of generality, and, as disclosed in the specification, is also well-understood, routine, conventional activity when expressed at this high level of generality. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore, the claims do not provide an inventive concept (significantly more than the abstract idea) and is not eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2019/0347656 A1), hereinafter “Lu”, and in view of Qiu (US 2019/0036710 A1), hereinafter “Qiu”. 

As per claim 1, Lu teaches an organization management support system comprising:
“a request unit configured to, in a case where a predetermined node of each organization of a business network in a distributed ledger system receives a request for a new participation to the business network from a node of a specific organization, request a determination on participation of the specific organization to the business network from a node of another organization on the distributed ledger system” at [0026], [0089]-[0094];
(Lu teaches at [0026] a consortium blockchain (i.e., “business network”) includes a plurality of nodes correspond to a plurality of organizations. Lu teaches at [0089]-[0094] a user request to join the blockchain by sending a registration transaction message to other nodes in the blockchain. At least one signature certificates is verified, the verification can be performed by a blockchain node, where the blockchain node can 
“a management unit configured to collect determination results from the node of the at least the other organization, finally determines the participation on the basis of the collected result” at [0095]-[0096];
(Lu teaches after determination is made that the at least one signature certificate has been successfully verified, the registering user becomes a new blockchain member. The new blockchain member can now act as a node in the blockchain, and can perform transactions with other nodes in the blockchain) 
Lu does not explicitly teach “reply to the node of the specific organization with a result of the final determination” as claimed. However, Qiu teaches at [0048]-[0066] a similar method for processing linking request from a node by collecting consensus verification results from a plurality of nodes in the blockchain and returning the verification results (e.g., “passing the consensus verification”, or “not passing the consensus verification”) to the node. Thus, it would have been obvious to one of ordinary skill in the art to combine Qiu with Lu’s teaching in order to inform the requester the result of the request. 

As per claim 2, Lu and Qiu teach the organization management support system of claim 1 discussed above. Lu also techs: “the distributed ledger system has a logical  division function of sharing a sub-ledger obtained by logically dividing a distributed ledger only in a sub-group of a predetermined organization group in the business 

As per claim 3, Lu and Qiu teach the organization management support system according to claim 1 discussed above. Lu also teaches: “wherein a predetermined node of the organization is configured to include a node additivity determination program providing a function of determining the participation to a consortium or the sub-group corresponding to the business network, and a node additivity determination request program providing a function of determining a node of a determination request destination among the nodes of the distributed ledger system, requesting the node of the determination request destination to determine the participation to the consortium or the sub-group, collecting the determination result, and finally determining the participation on the basis of the collected result” at [0026], [0089]-[0096].

As per claim 4, Lu and Qiu teaches the organization management support system according to claim 3 discussed above. Lu also teaches: “wherein a 

As per claim 5, Lu and Qiu teach the organization management support system according to claim 3 discussed above. Lu also teaches: “wherein a predetermined node of the organization shares a smart contract defining a form of business or operation to be performed on the distributed ledger after making an agreement among participation nodes belonging to the consortium or the sub-group, performs the smart contract on the agreement among the participation nodes, adds an execution result of the smart contract time-sequentially on the distributed ledger of the participation node, and executes the node additivity determination request program as the smart contract shared among the participation nodes of the consortium or the sub-group” at [0026]-[0028].

As per claim 6, Lu and Qiu teach the organization management support system according to claim 5 discussed above. Lu also teaches: “wherein a predetermined management node installed separately from a distributed ledger node in the distributed ledger system selects a node which executes the node additivity determination request program” at [0032]-[0037].

As per claim 7, Lu and Qiu teach the organization management support system according to claim 5 discussed above. Lu also teaches: “wherein a predetermined node 

As per claim 8, Lu and Qiu teach the organization management support system according to claim 2 discussed above. Qiu also teaches: “wherein, when determining participation of the second node to the sub-group, the first node or third node refers to a past transaction history related to the second organization written in a sub-ledger which the first node or third node is able to refer to” at [0135]-[0140].

As per claim 9, Lu and Qiu teach the organization management support system according to claim 2 discussed above. Qiu also teaches: “wherein, in a case where a request for new participation of the second node is a participation request to a second sub-group different from a first sub-group to which the first node belongs, the first node specifies each node belonging to the second sub-group as the third node” at [0135]-[0140].

As per claim 10, Lu and Qiu teach the organization management support system according to claim 9 discussed above. Lu also teaches: “wherein, when each node belonging to the second sub- group is specified as the third node, the first node refers to a sub-group management table which lists the sub-group in the distributed ledger system and all nodes belonging to the sub-group” at [0026]-[0029].

As per claim 11, Lu and Qiu teach the organization management support system according to claim 9 discussed above. Lu also teaches: “wherein, when each node belonging to the second sub- group is specified as the third node, the first node refers to a sub-group management table which lists the sub-group in the distributed ledger system and a representative node of the sub-group, and inquires of the representative node about a node belonging to the sub-group to specify the node as the third node” at [0026]-[0029]; [0089]-[0096].

As per claim 12, Lu and Qiu teach the organization management support system according to claim 9 discussed above. Lu also teaches: “wherein, in a case where a request for new participation of the second node is a participation request to a second sub-group different from a first sub-group to which the first node belongs, the first node specifies a representative node of the second sub-group as the third node” at [0026]-[0029]; [0089]-[0096].

Claims 13-14 recite similar limitations as in claim 1 and are therefore rejected by the same reasons.






Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 17, 2021